Citation Nr: 1008879	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  09-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disability and if so, whether service connection for a 
cervical spine disability is warranted.

3.  Entitlement to service connection for a thoracic spine 
disability, claimed as a right shoulder disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 to July 1989 
and from January 1991 to May 1991.  The Veteran also had 
periods of service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  Since the issuance of the July 2007 rating decision, 
the Veteran moved to Nevada and his case file has been 
transferred to the Reno, Nevada RO.

The Veteran appeared via video conference and provided 
testimony before the undersigned in January 2010.  A 
transcript of the hearing has been associated with the claims 
file.  It is also noted that in December 2009 the Veteran 
provided additional medical evidence with a waiver of RO 
review.  The waiver and the evidence have been associated 
with the claims file.  Finally, as noted below, during the 
video conference hearing, the Veteran orally withdrew his 
claim of entitlement to an increased rating for his service-
connected right ear hearing loss.  That issue is therefore 
removed from appellate consideration. 





FINDINGS OF FACT

1.  On January 4, 2010, prior to the promulgation of a 
decision in the appeal, the Veteran testified before the 
Board that he wished to withdraw his current claim on appeal 
for an increased rating for service connected right ear 
hearing loss.  A transcript of the testimony has reduced the 
Veteran's request to writing and has been associated with the 
claims file.

2.  The Veteran's service connection claim for a cervical 
spine disability was initially denied in an August 1991 
rating decision; the Veteran did not perfect his appeal and 
that decision became final.

3.  The evidence received since the September 1991 rating 
decision that denied service connection for a cervical spine 
disability was not previously before agency decisionmakers 
and relates to an unestablished fact necessary to 
substantiate the claim.

4.  The Veteran's cervical spine disability had onset during, 
and is etiologically related to, his active service.

5.  The Veteran's thoracic spine disability, claimed as a 
right shoulder disability, had onset during and is 
etiologically related to the Veteran's active service.

6.  The Veteran was routinely exposed to hazardous noise in 
service.

7.  The Veteran's tinnitus likely was incurred during active 
service.




CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal on the issue 
of entitlement to an increased rating for service connected 
right ear hearing loss, the Board does not have jurisdiction 
to consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2009).

2.  The September 1991 RO decision denying service connection 
for a cervical spine disability is final.  38 U.S.C.A. § 7104 
(West 2002).

3.  Evidence received since the September 1991 RO decision is 
new and material and the requirements to reopen the claim for 
service connection for a cervical spine disability have been 
met.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

4.  The criteria for entitlement to service connection for a 
cervical spine disability have been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).

5.  The criteria for entitlement to service connection for a 
thoracic spine disability, claimed as a right shoulder 
disability, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009).

6.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Withdrawal of Claim

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.  In this case, the 
Veteran indicated his desire to withdraw his appeal as to 
this issue at his hearing before the Board in January 2010.  
This oral testimony, transcribed to a written statement and 
associated with the claims file, constitutes a written 
withdrawal of the substantive appeal with regard to the issue 
of entitlement to an increased rating for service connected 
right ear hearing loss.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration as to 
this issue.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to 
service connection for a cervical spine disability which was 
originally denied in an August 1991 rating decision.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In this case, the Veteran filed his original claim of 
entitlement to service connection for a cervical spine 
disability in May 1991.  An August 1991 rating decision 
denied this claim.  The Veteran was advised of his appellate 
rights and he filed a notice of disagreement.  The RO 
affirmed the denial of service connection in a December 1991 
rating decision and in January 1992 a Statement of the Case 
was issued.  However, the Veteran did not perfect his appeal 
by filing his substantive appeal, or VA Form 9.  The next 
communication from the Veteran regarding this disability was 
received in December 2006, more than one year after the 
September 1991 rating decision; therefore, the September 1991 
rating decision became final.

A final decision cannot be reopened unless new and material 
evidence is presented. 38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The basis for the denial of service connection for a cervical 
spine disability in 1991 was that the condition treated 
during service was an acute and transitory condition that had 
completely resolved prior to separation.  Since the September 
1991 decision, the Veteran has submitted medical evidence and 
a letter from a private medical provider linking a current 
cervical spine disability to his active service.  Therefore, 
the Board finds that new and material evidence has been 
submitted to reopen the previously denied claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for disabilities resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).

A.  Cervical Spine 

The Veteran seeks service connection for a cervical spine 
disability.  Service treatment records (STRs) have been 
associated with the claims file.  The enlistment examination 
for the Veteran's first period of active service, dated 
August 1984, showed no evidence of a cervical spine 
disability.  A STR dated March 15, 1991, shows that the 
Veteran suffered left neck pain three weeks prior due to 
driving a vehicle on rough terrain.  The record states that 
the Veteran drove the same road the day prior to March 15, 
1991, appointment and that he suffered recurrence of the neck 
pain.  Objectively, the Veteran was tender in the left 
paraspinals and had spasms of the trapezius.  The impression 
was left cervical paraspinal and trapezial spasm.  A physical 
therapy note dated March 19, 1991, indicates that the Veteran 
had pain with kevlar with no history of neck pathology.  The 
examination showed no neurologic symptoms, palpable 
tenderness, or spasms.  The Veteran exhibited decreased lower 
right OA/AA mobility, with the left being within normal 
limits.  Otherwise the cervical spine mobility was within 
normal limits.  The assessment was cervical spine strain 
secondary to kevlar with OA/AA restriction on the right.  On 
April 1, 1991, the Veteran was found to have left recurrent 
trapezius spasm.  He was treated with Flexeril and Naprosyn.  
On April 3, 1991, the Veteran reported that his symptoms of 
left neck and left trapezius pain were not improving.  No 
cervical spine tenderness or spasms were noted.  The 
assessment was postural cervical pain.

Also of record is the separation examination from the 
Veteran's second period of active duty.  This record, dated 
in April 1991, shows a history of neck strain and indicates 
that the Veteran was still on medication at the time of the 
examination.  On the Report of Medical History form, the 
Veteran indicated that he was on medication to treat pulled 
neck muscles.  He also marked "yes" to the check box asking 
if he has or has had recurrent back pain.  The Veteran also 
indicated that he was treated in March and April 1991 for his 
neck injury.

Subsequent to the Veteran's second period of active service, 
he was afforded a VA examination in November 1991.  At that 
time, the Veteran complained of neck pain.  X-rays showed 
straightening of the cervical lordosis which the radiologist 
indicated may be positional or possibly secondary to muscle 
spasm, but that the latter was a clinical diagnosis.  The 
radiologist indicated that the impression was negative.  The 
Veteran reported having problems with his neck since February 
1991 when he was involved in an automobile incident that 
caused his head to hit the roof of a truck while driving.  
The diagnosis appeared to be secondary cervical spine injury.

Also of record is a February 2007 letter from the Veteran's 
private chiropractor, D.M.C., D.C.  In the letter, D.M.C. 
stated that he had been treating the Veteran for chronic pain 
of the upper back and neck since 1997.  He remarked that the 
pain stemmed from an accident or injury that occurred in 
1991.  D.M.C. stated that he reviewed all of the notes, or 
medical history, from when the Veteran was first injured.  He 
stated that the notes were dated May 1991.  He stated that 
the Veteran's current pain and its location is consistent 
with the pain he experienced in service.  D.M.C. stated that 
it was more likely that the chronic neck pain is a direct 
result of the trauma the Veteran suffered in service.  He 
stated that the pain pattern has not changed since that time 
and the Veteran did not have a history of pain or injury 
prior to that incident.

The Veteran underwent a VA examination in May 2007.  The 
examiner reviewed the claims file.  The Veteran reported that 
he suffered a compression type injury of his cervical spine 
in 1991 when he hit his head on the roof of his truck cab 
while driving over rough terrain.  He reported that his neck 
has remained problematic since that event.  The x-rays showed 
mild degenerative changes at C5-6 and C6-7 as well as 
reversal of the normal cervical lordosis centered about the 
mid cervical spine.  The diagnosis was degenerative joint 
disease of the cervical spine with some loss of motion.  In 
June 2007, the examiner provided an addendum which reviewed 
the treatment that the Veteran received in service for his 
neck injury.  He stated that based upon the inconsistent 
findings on active duty and considering the lack of 
consistent progression of neck complaints, he was unable to 
resolve the matter of etiology without resorting to mere 
speculation.

In February 2008, D.M.C. submitted another letter indicating 
review of the Veteran's service treatment records.  He stated 
that the history reviewed includes the time frame from March 
1991 to April 1991 and that the records were from the 
Veteran's medical doctor and physical therapist that treated 
him for his upper back and neck injuries.  He stated that the 
area at the original injury is the same area that he has 
treated since 1997 and that it was his opinion that the 
Veteran's current neck disability is a direct result of the 
trauma the Veteran suffered in 1991.  He stated that the pain 
pattern has not changed since that time.

Also of record is a statement from the Veteran's wife, dated 
October 2008.  In her letter, she indicated that the Veteran 
had been under a chiropractor's care since his return from 
active duty in the Persian Gulf.  

In October 2008, the Veteran testified before a Decision 
Review Officer (DRO).  He stated that during service he was a 
truck driver and that one night he drove over a bomb or 
mortar hole in the highway, which caused a severe bounce of 
the vehicle.  He said that he was not wearing a seatbelt but 
was wearing full gear and a Kevlar helmet when he hit the 
hole, which caused him to bounce in the seat and hit his head 
on the cab top.  The impact caused severe pain to shoot down 
his spine and caused his left side to go numb.  He stated 
that he was able to seek medical attention two days after the 
accident and that he complained of severe headache, pain 
between the shoulder blades, and numbness in the left side, 
particularly in the left hand.  He stated that he has not 
suffered injuries since his in-service accident.  Briefly, 
the Board notes that the Veteran testified again before the 
undersigned in January 2010 and that his testimony is 
essentially the same as provided to the DRO.

Also of record are treatment records from D.C. Clinic dated 
1994 to 1997 and records from D.M.C., dated 1997 to 2006.  
The Veteran submitted these records with a waiver of RO 
review in December 2009.  The records from D.C. Clinic show 
that the Veteran was treated in several times per month 
throughout 1994 for sharp cervical pain, trapezial spasms, 
and upper thoracic pain.  He was also treated throughout 1995 
and 1996 for cervical and thoracic pain as well as spasms of 
the trapezius.  In December 1995, the Veteran was diagnosed 
with thoraco-cervical sprain.  Records from D.M.C., the 
Veteran's treating chiropractor, show that the Veteran 
started treatment with him in 1997.

Records show that D.M.C. has treated the Veteran regularly 
from 1997 to 2006 for cervical pain and thoracic and 
trapezius pain.  The assessments include thoracic and 
cervical spine joint dysfunction myofascitis, right shoulder 
myofascitis associated with thoracic spine fixation, severe 
hypertonicity cervical spine paraspinals; and thoracic spine 
strain sprain, among other diagnosis.  In May 1998, x-rays 
showed slight reversal of the normal cervical, lordotic 
curve, slight levorotary scoliosis of the upper thoracic 
spine apexed at T2, and misalignments.  The assessment was 
cervical thoracic spine strain sprain with possible 
subluxations at C7 and T1.

The Board has reviewed all of the evidence and finds the 
Veteran to be a credible historian.  STRs show that he was 
treated for a cervical spine disability during service.  The 
separation examination indicated that the Veteran continued 
to have cervical spine problems when he left service.  After 
separation from service, the Veteran was treated consistently 
from 1994 to 2006 for his cervical spine disability.  The 
Veteran testified that he was treated from separation from 
service until 1994 by a different chiropractor but that the 
former chiropractor destroyed his records.  In addition to 
the solid showing of continuity of symptomatology, the 
Veteran has provided a letter from his treating chiropractor 
which states that the Veteran's current cervical spine 
disability is the result of the head trauma sustained during 
service.  The chiropractor's opinion was based upon his 
history of treating the Veteran since 1997 and his review of 
the Veteran's STRs.  Again, given the long history of 
treatment, the opinion is found to be consistent with and 
supported by the objective evidence of record.  

Based upon the foregoing, the Board finds that the Veteran is 
entitled to service connection for his cervical spine 
disability.  The evidence clearly shows an injury in service, 
continuity of symptomatology, and a nexus opinion from the 
Veteran's treating chiropractor.  Therefore, service 
connection for the cervical spine disability is allowed.

B.  Right Shoulder or Thoracic Spine Disability

The Board notes that there has been some confusion about the 
issue on appeal.  The Veteran's original claim, filed in 
December 2006, indicates that he sought service connection 
for a left shoulder disability.  However, the rating decision 
denied service connection for a right shoulder disability.  
During his testimony before the DRO and the Board, the 
Veteran said that there was some confusion as to whether his 
claim stemmed from an upper back disability or a right 
shoulder disability.  He stated that the problem was centered 
between his shoulder blades, or in his thoracic spine or 
shoulder girdle region.  Thus, it appears that the Veteran's 
claim is for an upper back disability located in the thoracic 
spine region as opposed to a right shoulder disability.

STRs are silent for complaint or treatment of the right 
shoulder.  STRs show that the Veteran was treated for 
injuries stemming from his 1991 truck accident as discussed 
above.  A STR dated March 15, 1991, shows tenderness in the 
left paraspinals and trapezius, with spasm.  The impression 
was left cervical paraspinal and trapezial spasm.  On April 
1, 1991, the Veteran was found to have left recurrent 
trapezius spasm.  On April 3, 1991, the Veteran reported that 
his symptoms of left neck and left trapezius pain were not 
improving.  No cervical spine tenderness or spasms were 
noted.  The assessment was postural cervical pain.

Also of record is the separation examination from the 
Veteran's second period of active duty.  This record, dated 
April 1991, shows a history of neck strain and indicates that 
the Veteran was still on medication at the time of the 
examination.  On the Report of Medical History form, the 
Veteran indicated that he was on medication to treat pulled 
neck muscles.  He also marked "yes" to the check box asking 
if he has or has had recurrent back pain.  The Veteran also 
indicated that he was treated in March and April 1991 for his 
neck injury.

As previously discussed, the Veteran's chiropractor submitted 
letters dated February 2007 and February 2008.  In the 
letters, D.M.C. states that he treats the Veteran for chronic 
pain of the upper back and neck, which is concentrated on the 
left side.  He said he has been treating the Veteran for his 
pain since 1997 and that the pain stemmed from an accident or 
injury that occurred in 1991.  D.M.C. stated that he reviewed 
all of the notes, or medical history, from when the Veteran 
was first injured.  He stated that the Veteran's current pain 
and its location is consistent with the pain he experienced 
in service.  D.M.C. stated that it is more likely that the 
chronic neck and back pain is a direct result of the trauma 
the Veteran suffered in service.  He stated that the pain 
pattern has not changed since that time and the Veteran did 
not have a history of pain or injury prior to that incident.

As noted above, at the DRO hearing, the Veteran testified 
about his vehicle accident in 1991.  He stated that he was 
able to seek medical attention two days after the accident 
and that he complained of severe headache, pain between the 
shoulder blades, and numbness in the left side, particularly 
in the left hand.  He stated that he has not suffered 
injuries since his in-service accident.  Briefly, the Board 
notes that the Veteran testified before the undersigned VLJ 
in January 2010 and that the Veteran's testimony is 
essentially the same as provided to the DRO.

Also of record are treatment records from D.C. Clinic dated 
1994 to 1997 and records from D.M.C., dated 1997 to 2006.  
The Veteran submitted these records with a waiver of RO 
review in December 2009.  The records from D.C. Clinic show 
that the Veteran was treated in several times per month 
throughout 1994 for sharp trapezial spasms and upper thoracic 
pain.  He was also treated throughout 1995 and 1996 for 
cervical and thoracic pain as well as spasms of the 
trapezius.  In December 1995, the Veteran was diagnosed with 
thoraco-cervical sprain.  Records from D.M.C., the Veteran's 
treating chiropractor, show that the Veteran started 
treatment with him in 1997.

Records show that D.M.C. has treated the Veteran regularly 
from 1997 to 2006 for cervical pain and thoracic and 
trapezius pain.  The assessments include thoracic and 
cervical spine joint dysfunction myofascitis, right shoulder 
myofascitis associated with thoracic spine fixation, severe 
hypertonicity cervical spine paraspinals; and thoracic spine 
strain sprain, among other diagnosis.  In May 1998, x-rays 
showed slight reversal of the normal cervical, lordotic 
curve, slight levorotary scoliosis of the upper thoracic 
spine apexed at T2, and misalignments.  The assessment was 
cervical thoracic spine strain sprain with possible 
subluxations at C7 and T1.

The Board has reviewed all of the evidence and finds the 
Veteran to be a credible historian.  STRs show that he was 
treated for an upper back injury, or trapezial spasms, during 
service.  After separation from service, the records show 
that Veteran was treated consistently from 1994 to 2006 for 
his thoracic spine disability.  The Veteran testified that he 
was treated from separation from service until 1994 by a 
different chiropractor but that the former chiropractor 
destroyed his records.  Other than the solid showing of 
continuity of symptomatology, the Veteran has provided a 
letter from his treating chiropractor, which states that the 
Veteran's current upper back disability is the result of the 
head trauma sustained during service.  The chiropractor 
indicated that he has treated the Veteran since 1997, that he 
reviewed the STRs, and that it is his opinion that the 
Veteran's current back disability is a direct result of the 
trauma the Veteran suffered in 1991.  He stated that the pain 
pattern has not changed since that time.

Based upon the foregoing, the Board finds that the Veteran is 
entitled to service connection for his thoracic spine 
disability, claimed as a right shoulder disability.  The 
evidence clearly shows an injury in service, continuity of 
symptomatology, and a nexus opinion from the Veteran's 
treating chiropractor.  Therefore, service connection for the 
thoracic spine disability is granted.

C.  Tinnitus

The Veteran seeks service connection for his tinnitus.  STRs 
do not show that the Veteran was diagnosed with tinnitus 
during service; however, audiograms dated January 1989 and 
August 1987 indicate that the Veteran was routinely exposed 
to hazardous noise.  Between the Veteran's two periods of 
active service he was afforded a VA examination in September 
1989.  The examination showed that the Veteran had a history 
of gunshot close to his ears.  He denied current tinnitus.  
Subsequent to the Veteran's second period of active service, 
he was afforded a VA examination in November 1991.  The 
Veteran reported no history of tinnitus.

The Veteran had a VA examination in February 2007.  The 
examiner reviewed the claims file and the Veteran reported 
suffering tinnitus for 15 years.  The Veteran stated that his 
tinnitus was constant.  The examiner stated that the most 
likely etiology of the tinnitus is acoustic trauma.  

Also of record is a statement from the Veteran's wife, dated 
October 2008.  In her letter, she stated that the Veteran had 
been suffering from ringing in his ears since returning from 
active duty in the Persian Gulf.  She further indicated that 
the Veteran had difficulty sleeping and that he discovered 
that having a fan on in the room helped.

The Veteran testified before the DRO that during his basic 
training, a fellow trainee fired a weapon within a few inches 
of his head.  He said that the shot caused severe ringing in 
his ears for several days, and although the ringing got 
better, he has had continuous ringing in his ears ever since.  
He stated that he was able to ignore the ringing during basic 
training.  He further indicated that while stationed in the 
Persian Gulf his MOS was Medium Transportation Specialist, or 
truck driver.  He said he spent most of his time in the 
Persian Gulf exposed to the droning of vehicle engines and 
road noise.  He said that when he returned home, the ringing 
became more difficult to deal with.  He stated that since 
returning home, without other background noise to mask the 
ringing, he is unable to sleep.  He said he has to have 
something in the room to make noise so that he can sleep.

The Veteran also addressed VA examinations stating that he 
did not have tinnitus.  He told the DRO that when the VA 
examiners asked if he had ringing of the ears he always said 
yes; however, he said he told them that he had learned to 
deal with it.  The Veteran said he did not understand why his 
response was interpreted as a negative response to tinnitus.

During his hearing before the Board, the Veteran provided 
testimony similar to that provided during the DRO hearing.  
He testified that after service he finished his degree and 
obtained a job as an electronic technician.  He stated that 
he spent a lot of time in and out of computer rooms and 
telecommunications rooms where there were a lot of computers, 
servers, and telephone systems.  The Veteran stated that his 
current job was a desk job with no exposure to high levels of 
noise.  

The Board has considered the evidence and finds the Veteran 
to be a credible historian.  He stated that he was exposed to 
gunshot and engine noise during service, which resulted in 
tinnitus having onset during service.  The February 2007 VA 
examiner stated that most likely etiology of the tinnitus is 
acoustic trauma.  The Veteran's STRs state that the Veteran 
was routinely exposed to hazardous noise and service 
connection is in effect for hearing loss of the right ear.  
Thus, affording the Veteran the benefit of the doubt, the 
Board finds that service connection for tinnitus is 
warranted.


					(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to a compensable rating for right 
ear hearing loss is dismissed.

New and material evidence having been received, the 
application to reopen the previously denied claim of service 
connection for a cervical spine disability is granted.

Service connection for a cervical spine disability is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Service connection for a thoracic spine disability, claimed 
as a right shoulder disability, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Service connection for tinnitus is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


